Citation Nr: 0324169	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  97-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 20 percent disabling with a 
separate 10 percent evaluation for osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1950 to September 
1953.

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1996 and later RO decisions that denied an 
increased evaluation for status post left knee injury (rated 
20 percent) and assigned a separate 10 percent evaluation for 
osteoarthritis of the left knee.  In September 1999, the 
Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  The left knee disability is manifested primarily by 
radiological findings of mucoid degeneration in the anterior 
and posterior horns of the medial and lateral menisci, a 
small osteochondral defect at the lateral condyle of the 
femur anteromedially, effusion, chondromalacia of the 
patella, and osteoarthritis, and an antalgic gait and 
occasional tenderness; severe instability is not found.

2.  The osteoarthritis of the left knee is manifested 
primarily by limitation of flexion to 45 degrees with painful 
motion, weakness, and lack of endurance that produce no more 
than mild functional impairment; limitation of flexion to 30 
degrees or less, limitation of extension to 15 degrees or 
more or other symptoms that produce more than slight 
functional impairment are not found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post left knee injury are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5257, 5258 (2002).

2.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Codes 5003, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased evaluation for the left knee disability, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the left knee disability.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a July 2002 letter, the RO 
notified the veteran of the evidence needed to substantiate 
the claim.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from August 1950 to September 
1953.

A December 1953 RO rating decision granted service connection 
for synovitis of the left knee.  A 10 percent rating was 
assigned for this condition, effective from September 1953.

A January 1961 RO rating decision reduced the evaluation for 
the left knee condition from 10 to zero percent.  The 
zero percent rating was effective from November 1960.

A July 1993 RO rating decision reclassified the left knee 
disability to status post left knee injury and increased the 
evaluation from zero to 10 percent.  The 10 percent rating 
was effective from January 1992.

An October 1996 RO rating decision increased the evaluation 
for the left knee condition from 10 to 20 percent, effective 
from July 1994.  The 20 percent rating  remained unchanged 
until a June 1998 RO decision assigned a separate 10 percent 
rating for the osteoarthritis of the left knee.  These 
ratings for the left knee condition have remained unchanged 
since then.

VA medical records reveal that the veteran was treated and 
evaluated for left knee problems from 1994 to 2003.  The more 
salient medical reports are discussed below.

A VA report of the veteran's outpatient treatment in February 
1994 notes his complaints of left knee pain.  He was 
prescribed medication and an elastic knee support.

The veteran underwent a VA examination in January 1995.  He 
complained of constant left knee pain with difficulty in 
standing and walking.  He also complained of left knee 
swelling.  Range of motion of the left knee was from zero to 
80-85 degrees.  There was left knee swelling and he used a 
cane constantly.  He was limping and was unable to squat.  X-
rays and a MRI (magnetic resonance imaging) scan of the left 
knee were requested.  The X-rays showed slight 
osteoarthritis.  The MRI scan demonstrated tiny effusion, 
degenerative signals in the medial and lateral menisci, 
slight angulation of the posterior cruciate ligament, and the 
femoral attachment of the anterior cruciate ligament was not 
delineated well.

The veteran testified at a hearing in February 1998.  His 
testimony was to the effect that he couldn't walk very far 
because of left knee problems.  He testified to the effect 
that he used a cane to ambulate and a brace to support the 
left knee.  He testified to the effect that he had left knee 
pain and that his left knee disability was more severe than 
rated.

A VA report shows that X-rays of the veteran's left knee were 
taken in March 1998.  The impression was mild degenerative 
arthritis.

The veteran underwent a VA examination in April 1998.  A 
history of left knee injury while serving in service as a 
parachutist was noted.  The veteran complained of left knee 
problems since then, including pain, swelling, and difficulty 
in walking, standing, and climbing stairs.  He used a cane 
for walking and standing.  Range of motion of the left knee 
was from zero to 80 degrees.  He had a severe antalgic gait 
and he used a cane for walking.  He was unable to squat.  He 
was recommended for a MRI scan of the left knee.  The 
diagnosis was status post left knee injury, pending MRI.

A VA report shows that the veteran had a MRI scan of his left 
knee in April 1998.  The impressions were mucoid degeneration 
in the anterior and posterior horns of the medial and lateral 
menisci, a small osteochondral defect at the lateral condyle 
of the femur anteromedially, effusion, degenerative 
arthritis, and chondromalacia of the patella.

A VA report of the veteran's outpatient treatment in November 
1998 shows that he was seen for his left knee condition.  
There was good range of motion.  There was some tenderness 
along the joint line.  The assessment was degenerative joint 
disease of the left knee.

The veteran testified before the undersigned sitting at the 
RO in March 1999.  His testimony was to the effect that he 
had pain and buckling of the left knee.  He testified to the 
effect that he wore a left knee brace and used a cane to 
ambulate.  He testified to the effect that his left knee 
condition was more severe than rated.

A VA report of the veteran's outpatient treatment in May 1999 
shows that he was seen for his left knee condition.  
Instability or other significant left knee problems were not 
found.  There was mild joint line tenderness.

The veteran underwent a VA examination in October 2002 
pursuant to the September 1999 Board remand in order to 
determine the severity of the left knee disability.  He 
complained of intermittent left knee stiffness, swelling, 
giving way, and locking.  Range of motion was from zero to 45 
degrees with pain throughout motion.  There was also weakness 
and lack of endurance.  There was tenderness at the left knee 
anteriorly.  He ambulated with a cane and a left knee brace 
in place, and he had an antalgic gait.  Instability was not 
found.  The diagnosis was severe osteoarthritis of the left 
knee.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Statements and testimony from the veteran are to the effect 
that his left knee condition is painful with intermittent 
stiffness, swelling, give way, and locking.  This evidence is 
corroborated by the MRI scan of his left knee in 1998 that 
demonstrates mucoid degeneration in the anterior and 
posterior horns of the medial and lateral menisci, a small 
osteochondral defect at the lateral condyle of the femur 
anteromedially, effusion, arthritis, and chondromalacia of 
the patella, and the report of his VA examination in October 
2002 that shows pain with motion of the left knee. The 
evidence, however, does not show the presence of severe 
instability of the left knee.  The evidence indicates that 
the veteran has an antalgic gait and tenderness at the left 
knee anteriorly.  These overall symptoms of the status post 
left knee injury, other than the impairment caused by the 
osteoarthritis that will be separately considered, support 
the assignment of no more than a 20 percent rating for the 
left knee disability under diagnostic code 5257.

With regard to the osteoarthritis of the left knee, the VA 
report of his outpatient treatment in November 1998 indicates 
that he had good range of motion.  This report is supported 
by the reports of his VA examinations in 1995 and 1998.  
However, the report of his VA examination in October 2002 
while indicating normal extension of the left knee reveals 
limitation of flexion to 45 degrees with pain on motion as 
well as weakness and lack of endurance. The evidence, 
however, does not indicate limitation of flexion of the left 
knee to 30 degrees or less with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 that deal with 
functional impairment caused by pain, weakness, fatigability, 
and incoordination.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, it appears that the left knee functional 
impairment due to osteoarthritis is manifested primarily by 
the limitation of flexion to 45 degrees and that a 10 percent 
rating for the osteoarthritis of the left knee under 
diagnostic code 5260 best represents the veteran's disability 
picture.  The evidence does not show limitation of extension 
to 15 degrees or more or other left knee symptoms due to 
osteoarthritis that produce more than slight functional 
impairment.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for a higher rating for 
the left knee disability, rated as 20 percent disabling for 
status post left knee injury with a separate 10 percent 
evaluation for osteoarthritis.  Hence, the claim for an 
increased evaluation for the left knee disability is denied.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claim because the preponderance of 
the evidence is against this claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased evaluation for status post left knee injury, 
rated as 20 percent disabling with a separate 10 percent 
rating for osteoarthritis, is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

